Per Curiam.

Tn State, ex rel. Keating, v. Vixen, ante, 215, this court held that R. C. 2905.34 and 2905.35 comport with the standards for determining obscenity enunciated in Miller v. California (1973), 37 L. Ed. 2d 419. Those statutes were applied in the initial Vixen opinion, reported in 27 Ohio St. 2d 278, in determining whether the film in question was obscene.
In like fashion, those statutes may be used in the instant appeals to determine whether the materials in question are obscene.
It is apparent that, if these causes were remanded to the Court of Common Pleas, the trier of the facts, given the standards expressed in Miller and the provisions of R. C. 2905.34 as guides for determining the issue of obscenity, could come to no other conclusion than the one reached in the first instance.
Inasmuch as “* * * we have authority to render such judgment as the lower court would now be required to render, if the cause were remanded” (State, ex rel. Keating, v. Vixen [1971], 27 Ohio St. 2d 278), we allow the motions to certify the record and affirm the judgment of the Court of Appeals.

Judgment affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.